    Case 1:19-cv-00705-KG-JFR Document 16 Filed 01/24/20 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW MEXICO

BRYANT LAWRENCE RAY and
MARILYN RAY,

               Plaintiffs,

       v.                                     Cause No. 1:19-cv-00705-KG-JFR

THE UNITED STATES OF AMERICA,

                Defendant.

                              ENTRY OF APPEARANCE

       Joseph M. Romero Law (Joseph M. Romero) hereby enters its appearance on

behalf of the Plaintiffs in the above-entitled cause of action. Copies of all pleadings,

Orders and any other documents filed or transmitted in this case should be served on

counsel for Plaintiffs.


                                              Electronically submitted,

                                              JOSEPH M. ROMERO LAW


                                              By: /s/ Joseph M. Romero
                                              Joseph M. Romero
                                              P.O. Box 27579
                                              Albuquerque, NM 87125-7579
                                              (505) 433-1642
                                              joe@romerolawnm.com
                                              Attorney for Plaintiffs
   Case 1:19-cv-00705-KG-JFR Document 16 Filed 01/24/20 Page 2 of 2



I HEREBY CERTIFY that on the 24th day of January, 2020, I filed
the foregoing electronically through the CM/ECF system, which
caused the following parties or counsel to be served by electronic
means, as more fully reflected on the Notice of Electronic Filing:

Roberto D. Ortega, Esq. – roberto.ortega@usdoj.gov
Attorney for Defendant

Joe M. Romero, Jr., Esq. – joe@romeroandwinder.com
Attorney for Plaintiffis

/s/ Joseph M. Romero
Joseph M. Romero




                                           2
